Case 7:16-cv-08016-NSR Document 24 Filed 10/23/20 Page 1 of 2
                 Case 7:16-cv-08016-NSR Document 24 Filed 10/23/20 Page 2 of 2

notice that further delay would result in dismissal; (3) defendant was likely to be prejudiced by further delay;

(4) the need to alleviate court calendar congestion was carefully balanced against plaintiff’s right to an

opportunity for a day in court; and (5) the trial court adequately assessed the efficacy of lesser sanctions. U.S.

ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004) (internal citations omitted). No one

factor is determinative. Id. (citing Peart v. City of New York, 992 F.2d 458, 461 (2d Cir. 1993)). Having

considered the relevant factors, the Court determines that dismissal of the action is warranted. Plaintiff’s

delays have been significant in duration and Plaintiff has failed to communicate with the Court since

February 2018 (more than two years ago). Accordingly, it is hereby Ordered that the action is DISMISSED

without prejudice for failure to prosecute.

         The Clerk of the Court is respectfully directed to terminate the action and serve a copy of this Order

upon the Plaintiff at his last known residence, and to show proof of service on the docket.



Dated:    October 23, 2020                                       SO ORDERED:
          White Plains, New York


                                                         ________________________________
                                                            NELSON S. ROMÁN
                                                             United States District Judge




                                                        2
